An examination of the opinion of the Supreme Court, in answer to the question we certified to, that court will disclose that what was really held is that the placing of signs or posters on the derricks or other places on the premises where an employee is at work does not constitute "notice" within the meaning of that term, as used in our original compensation law. I do not understand the court to have determined that the cards which plaintiff identified as having been signed by him in April and December, 1915, would not and did not constitute notice under said act that the defendant, the Producers' Oil Company, had provided for payment of compensation for injuries to its employees as required by chapter 179 of the Act of 1913, entitled "An act relating to employers' liability and providing for the compensation of certain employees," etc.
The question of whether such cards constituted notice is presented under another assignment, to wit, the fifth, which is now overruled by the majority opinion, but which, as I interpret the certificate, was not certified for determination. The evidence relating to the subject was considered and its effect determined by this court, all concurring, on original hearing, and we held, as will appear from the original opinion written by Associate Justice Buck, that the verdict of the jury on the issue of notice was against the great weight of the evidence and should be set aside. I yet entertain that view. Exclusive of the evidence relating particularly to the printed notices posted up about the premises, and which the Supreme Court holds insufficient, the appellant offered, among other things, two written or printed notices identified in the statement of facts as exhibits D-1 and D-2. Exhibit D-1 is as follows: "C257 15 44 Notice. As required by Chapter 179, of Acts of 1913, of the Legislature of the State of Texas, entitled:
"`An act relating to employers' liability and providing for the compensation of certain employees and their representatives and beneficiaries for personal injuries sustained in the course of employment, and for death resulting from such injuries,' etc.
"This will give you notice that Producers' Oil Company has provided for payment of compensation for such injuries to its employees under said act with the `association' as provided in said act. (This notice is given in duplicate, one copy to be retained by employee; the other copy must be dated and signed by employee and returned to the legal department at Houston, Texas.)
"Producers' Oil Company,
"By R. E. Brooks, President.
"I acknowledge receipt of my copy of above notice, this the 8th day of April, 1915, and agree in case of injury to accept compensation under above law and waive all action for damages. Clyde Daniel, Employee."
Exhibit marked D-2 is exactly the same as exhibit D-1 down to the last clause, which clause reads as follows:
"I acknowledge recipt of my copy of above notice this the 1st day of Dec. 1915, and agree in case of injury to accept compensation under above law and waive all action for damages.          Clyde Daniel, Employee.
"Age 27."
"Employed at Electra, Texas."
The plaintiff distinctly acknowledged his signature to those cards. It is true on examination in chief he denied remembrance of having so signed the statements, but on cross-examination, when shown the cards, he identified his signature as genuine and would not deny that he had received a copy of the cards as recited in the acknowledgment, If he did, he is chargeable with their contents, regardless of whether or not he read the cards, and of his want of remembrance. Under such circumstances, I do not see how to avoid giving effect to his acknowledgments of notice in writing, which, in my Judgment, was sufficient under the law in operation at the time.
I accordingly retain our original view of the evidence, and think the fifth assignment should be sustained and the judgment reversed. *Page 316